Citation Nr: 1230708	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  06-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for additional gastrointestinal disability due to damage to the small intestine/small bowel caused by in-service chemotherapy or radiation treatment for testicular cancer.
 
2.  Entitlement to service connection for Raynaud's disease, to include as due to in-service chemotherapy or radiation treatment for testicular cancer and as secondary to service-connected disease or injury.

3.  Entitlement to an increased rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers, currently rated 30 percent disabling.

4.  Entitlement to an effective date earlier than November 13, 2006, for the award of a 30 percent disability rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers.

5.  Entitlement to service connection for ischemic heart disease.
6.  Entitlement to an effective date earlier than May 3, 2011, for status post small recurrent incisional hernia repair with infected mesh.

7.  Entitlement to compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for acute cholecystitis with subsequent cholecystectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1976.

These matters initially came before the Board of Veterans' Appeals (Board) from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City.  The claims currently on appeal have a complex procedural history.

In a September 2006 rating decision, the RO, inter alia, denied entitlement to service connection for radiation damage to the small intestine, a rating in excess of 10 percent for ulcers, and a rating in excess of 10 percent for chronic lymphedema of the right thigh.  In November 2006, the Veteran disagreed with the RO's determination and a statement of the case (SOC) addressing these issues was provided to him in February 2007.  He perfected an appeal in March 2007.

In an October 2007 rating decision, the RO denied entitlement to service connection for Raynaud's disease, radiation damage to the groin and pelvic bones, and a rating in excess of 10 percent for chronic pancreatic insufficiency with B12 deficiency, diarrhea, steatorrhea, and GERD.  In January 2008, the Veteran disagreed with the RO's determinations.

In an August 2008 decision, the RO addressed two issues, (1) entitlement to service connection for post surgical peritoneal adhesions and (2) the evaluation of chronic pancreatic insufficiency with B12 deficiency with diarrhea and steatorrhea (secondary to radiation therapy) with GERD, rated 10 percent disabling.  The RO granted entitlement to service connection for post surgical peritoneal adhesions.  Pursuant to 38 C.F.R. §§ 4.113 and 4.114, discussed below, the RO recharacterized the Veteran's gastrointestinal disability to include the now service-connected peritoneal adhesions, and increased the disability for this rating to 30 percent, effective November 13, 2006.  The RO also issued an August 2008 SOC reflecting the denial of a rating higher than 30 percent for the recharacterized gastrointestinal disability.  In an October 2008 notice of disagreement (NOD), the Veteran responded that he was satisfied with the 30 percent rating, but disagreed with the effective date assigned.

In June 2010, the Board remanded the Veteran's claims of service connection for radiation damage to the small intestine and for Raynaud's disease and for increased ratings for ulcers and chronic lymphedema of the right thigh for additional development, including new VA examinations and opinions.  The Board also remanded the claim for entitlement to an earlier effective date for the award of a 30 percent rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B 12 deficiency, diarrhea, steatorrhea, and GERD for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In an August 2010 rating decision, the RO found clear and unmistakable error (CUE) in a July 2002 rating decision that assigned a separate 10 percent rating for ulcers.  The gastrointestinal disability was thus again recharacterized, to include ulcers, and the August 2008 decision granting a 30 percent rating was found to contain CUE to the extent that it granted a 30 percent rating for the gastrointestinal disability without ulcers and did not address the separate 10 percent rating in effect for ulcers at that time.  The Veteran did not file an NOD with the August 2010 rating decision, and his representative indicated in a November 2010 letter that that the Veteran's September 2010 communication to the RO was not an NOD with this decision.  The Veteran's ulcers have thus been combined for rating purposes with the chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, and GERD, as characterized on the title page of this decision.

In an August 2010 supplemental SOC (SSOC), the RO continued the denials of the claims for entitlement to service connection for radiation damage to the small intestine and for Raynaud's disease and for increased ratings for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers, and for chronic lymphedema of the right thigh.  In an August 2010 SOC, the RO denied the claim for an earlier effective date for the award of a 30 percent rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers.  The Veteran filed a timely substantive appeal and that claim is now properly before the Board.

In November 2010, the RO issued an SSOC continuing the denial of the claims currently on appeal before the Board as well as the claim for an increased rating for chronic lymphedema of the right thigh.  In December 2010, the Veteran indicated that he was satisfied with the 10 percent rating for chronic lymphedema of the right thigh.  That issue is therefore no longer before the Board.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In April 2011, the Board remanded the claims for scheduling of a Board videoconference hearing.  In an October 2011 letter, the Veteran's representative indicated that the Veteran desired to withdraw his requested for a Board hearing.

In June 2011, the RO denied entitlement to service connection for ischemic heart disease.  In August 2011, the RO denied a rating higher than 10 percent for status post recurrent incisional hernia repair with infected mesh, but granted a temporary total rating based on surgical or other treatment necessitating convalescence, effective May 3, 2001, to August 1, 2001.  In this decision, the RO also denied entitlement to compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy.  In September 2011, the Veteran disagreed with the effective date assigned for the status post small recurrent incisional hernia repair with infected mesh, as well as the denials of entitlement to service connection for ischemic heart disease and compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy.  As discussed below, an SOC has not yet been issued in response to this timely NOD.  

The Board also notes that additional evidence was received after issuance of the RO's November 2010 SSOC and prior to re-certification of the claims and transfer of the appellate record to the Board, such evidence consisting of private and VA treatment records obtained in connection with the claims for an earlier effective date for status post small recurrent incisional hernia repair with infected mesh, as well as the denials of entitlement to service connection for ischemic heart disease and compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy.  When non-duplicative evidence pertinent to a claim is received after issuance of an SOC but prior to certification of the claim and transfer of the appellate record to the Board, the agency of original jurisdiction (AOJ) is required to issue an SSOC.  38 C.F.R. § 19.31(b)(1), 19.37(a) (2011).  The Board's review of the evidence reflects that these medical records do not contain any non-cumulative information relating to the service connection or earlier effective date claims.  The medical records do not relate to the nature or etiology of any of the disabilities for which entitlement to service connection is being claimed, and the earlier effective date claim concerns a time period prior to the creation of these records.  A remand is therefore not required for issuance of a new SSOC regarding these claims.  As these records do contain information relating to current gastrointestinal symptoms, however, the AOJ is required to a new SSOC as to this issue, as discussed in the remand section below.
 
For the reasons stated below, the claims for an increased rating for gastrointestinal disability, for an earlier effective date for status post small recurrent incisional hernia repair with infected mesh, for entitlement to service connection for ischemic heart disease, and for compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Gastrointestinal disability due to damage to the small intestine/small bowel did not manifest in service or for many years thereafter, and current gastrointestinal disability in addition to already service-connected gastrointestinal disability is not related to damage to the small intestine/small bowel from in-service chemotherapy and radiation treatment for testicular cancer.

2.  Raynaud's disease did not manifest in service, within the one year presumptive period or for many years thereafter, and is not related to service, to include chemotherapy and radiation treatment for testicular cancer.

3.  Raynaud's disease is not caused or aggravated by service-connected disease or injury.

4.  The Veteran filed a claim for an increased rating for ulcers on October 13, 2005, a subsequent finding of CUE combined ulcers with other gastrointestinal disabilities into a single service-connected disability, an increase in gastrointestinal disability was not factually ascertainable within one year prior to this date, and there was no informal claim or pending unadjudicated claim for an increased rating for gastrointestinal disability prior to October 13, 2005.



CONCLUSIONS OF LAW

1.  Additional gastrointestinal disability due to damage to the small intestine/small bowel from chemotherapy or radiation treatment for testicular cancer was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  Raynaud's disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Raynaud's disease is not proximately due to, the result of, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310 (2011).

4.  The criteria for an effective date of October 13, 2005, but no earlier, for the award of a 30 percent disability rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist claimants in the development of their claims. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the earlier effective date claim, as noted above, this claim arises from the Veteran's disagreement with the effective date assigned in connection with the grant of an increased rating for his gastrointestinal disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.

As to the remaining claims, in July and December 2005, March 2006, and April and August 2007 letters, the RO notified the Veteran of the evidence needed to substantiate these claims.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the above cited letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the March 2006 and subsequent letters.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claims in the August 2010 SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  In its June 2010 remand, the Board instructed that the RO/AMC obtain treatment records from April 2007 from the Salt Lake City VA Medical Center (VAMC).  The RO/AMC did so and associated these records with the claims file.  The RO/AMC thus complied with the Board's June 2010 remand instructions in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was also afforded VA examinations with regard to each service connection claim.  For the reasons discussed below, these examinations were adequate.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for radiation damage to the small intestine/small bowel and for Raynaud's disease, and for an effective date earlier than November 13, 2006, for the award of a 30 percent disability rating for gastrointestinal disability, are thus ready to be considered on the merits.

Analysis

Service Connection Claims

As an initial matter, the Board notes that the Veteran does not claim that either disability for which he seeks service connection is due to combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things, (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including Raynaud's disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Further, although service connection is warranted where a current disability resulted from an injury or disease incurred in or aggravated by active military service, 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  As the new regulation, which took effect on October 10, 2006, after the Veteran filed the service connection claims on appeal herein, is more restrictive, the former regulation is applicable.  In any event, the Board will find below that there is no aggravation.

The Veteran seeks service connection for disability of his small intestine/small bowel and Raynaud's disease.  Specifically, he claims that as a result of radiation treatment he received during service for testicular cancer, he sustained damage to his small intestine which has resulted in uncontrollable diarrhea and steatorrhea.  He also claims that he developed Raynaud's syndrome as a result of being administered the chemotherapy drug Bleomycin for treatment of testicular cancer.

In addition, as noted by the Board in its June 2010 remand and discussed below, the issue of entitlement to service connection for Raynaud's disease on a secondary basis has been raised by the evidence of record.  In this regard, the Board notes that service connection is currently in effect for multiple disabilities in addition to those noted above, as follows:  major depression with dysthymia (30 percent); absent right testicle with nonfunctioning left testicle, secondary to carcinoma (30 percent); loss of erectile power without penile deformity and with low testosterone (20 percent); diabetes mellitus associated with chronic pancreatic insufficiency (20 percent); chronic lymphedema of the right thigh, secondary to radiation therapy (10 percent); hypertension (10 percent); herpes simplex of the genital region, vitiligo and acne (10 percent); small ventral hernia with abdominal pain resulting from wire sutures (10 percent); and paresis of the right femoral cutaneous nerve (zero percent disabling).

The STRs reflect that, in May and June 1975, the Veteran underwent a right orchiectomy and retroperitoneal lymphadenectomy for stage B teratocarcinoma. From July to September 1975, he received cobalt 60 external periaortic and right groin external irradiation, followed by chemotherapy.

In July 1976, following his medical discharge from active service, the Veteran submitted an original claim for VA compensation benefits, seeking service connection for carcinoma of the testis.  In a September 1976 rating decision, the RO granted service connection for carcinoma of the right testicle.

Since that time, the Veteran has filed numerous additional claims seeking service connection for disabilities associated with his service-connected carcinoma of the right testicle and/or treatment for this disorder.  As noted above, the Veteran is currently in receipt of service connection for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers.  As these gastrointestinal symptoms, in particular diarrhea and steatorrhea have been considered in assigning the 30 percent rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, and ulcers, and VA's Rating Schedule prohibits evaluating the same manifestations under different diagnostic codes, 38 C.F.R. § 4.14, the issue with regard to this claim is whether the Veteran currently exhibits any disabling gastrointestinal manifestations other than those for which he is already being compensated due to damage to the small intestine/small bowel from in-service chemotherapy or radiation treatment for testicular cancer.  The issue has been recharacterized accordingly on the title page.

As noted by the Board in its June 2010 remand, July 2005 surgical records relating to treatment for the Veteran's colon cancer noted that the Veteran's terminal ileum was white and thickened, consistent with previous radiation injury.

In addition, the August 2007 VA examiner, after reviewing the claims file and examining the Veteran, noted that Raynaud's disease is listed as a side effect for Bleomycin and Vinblastine, both of which were part of the Veteran's in-service chemotherapy.  The examiner noted, however, that it was unclear whether the Veteran had Raynaud's subsequent to the chemotherapy, as he was not diagnosed as having this disease until 1990 and did not describe color changes consistent with Raynaud's until 1990.  The Veteran stated that perhaps he did not see the color changes because he had vitiligo of the hands and arms at that time, but the examiner noted that even if the Veteran had vitiligo, it would not have been on all of his digits, as it tends to be a patchy distribution of loss of pigmentation.  The examiner noted that Raynaud's disease is listed as a side effect in less than 1 percent of the time in Bleomycin treatment and 1-10 percent of the time in Vinblastine treatments.  The examiner noted that the Veteran did not have an occupational history of using vibrating tools or a history of autoimmune disorders, which can cause Raynaud's syndrome, but that he did have diabetes, which is a risk factor.  The examiner also noted that Raynaud's can also occur with no underlying etiology.

The examiner concluded that, based on the above facts including the absence of color changes until 1990, he would not be able to resolve the issue of whether Raynaud's was caused by chemotherapy "without resorting to mere speculation."  He noted that one would not expect a 15 year delay between the onset of Raynaud's with color changes and chemotherapy.  As to whether radiation caused Raynaud's, the examiner wrote that he could not find any "evidence whatsoever" in the literature that Raynaud's is caused by radiation therapy to the abdomen, back, or groin.  Therefore, given current medical knowledge, he concluded that the Veteran's Raynaud's disease was not caused by the radiation treatments.  Given that a medical "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection," Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009), and that the August 2007 VA examiner noted diabetes as a risk factor for Raynaud's disease but did not offer an opinion as to whether the Veteran's diabetes caused or aggravated his Raynaud's disease, the Board in its June 2010 remand instructed the RO/AMC to afford the Veteran a VA examination to determine the etiology of his Raynaud's disease, to include whether it is related to service including chemotherapy for testicular cancer or whether it was related to or aggravated by any service-connected disability including diabetes.  The Board also instructed the RO/AMC to afford the Veteran a VA examination to determine if he currently exhibits any additional gastrointestinal disability due to damage to the small intestine/small bowel from in-service cancer treatment.

An examination was conducted by a VA physician in July 2010, and the same physician offered a follow up opinion in August 2010.  Prior to reviewing these opinions, however, the Board notes that it denied entitlement to service connection for colon cancer in June 2010 and that some of the medical evidence and opinions relating to that claim are relevant to the instant claim.  Specifically, in a January 2006 Attending Physician Statement, the Veteran's private gastroenterologist, Dr. Bowers, noted that the Veteran had been diagnosed as having multifocal colonic cancer in July 2005.  He also noted that the Veteran had reported a history of testicular cancer in 1975, for which he received radiation therapy to the intra-abdominal lymph nodes.  Dr. Bowers noted that the Veteran believed that because he had developed cancer in his right colon in the same general area as he had received radiation treatment 30 years prior, the colon cancer was related to the radiation therapy.  Dr. Bowers noted that, while he was not aware of any clear-cut relationship between radiation exposure and the subsequent development of colonic cancer, there is a relationship between radiation exposure and cancers of the thyroid and hematopoietic system.  He also found it possible that the Veteran's history of radiation injury to the bowel may have played some role in subsequent initiation of carcinogenesis in his colon, although Dr. Bowers was not aware of any medical literature that would strongly support that point of view.  Dr. Bowers did feel that the inflammatory changes in his bowel were "quite possibly related" to the Veteran's radiation exposure.

On the February 2006 VA examination, the examiner, a VA physician, reviewed the Veteran's medical records, noting his 2005 diagnosis of colon cancer.  The examiner also noted the Veteran's history of testicular cancer, treated in 1975 with 4500 RADs of cobalt 60 over the abdomen and groin over a period of several weeks.  It was also noted that the Veteran had a history of excessive Motrin use, with a small bowel obstruction, endoscopy and dilation for stricture in 1998.  He also had a gangrenous gallbladder with emergent cholecystectomy in 2000, as well as ventral hernia repair in 1993 and 2001.  The Veteran reported that he continued to have 12 loose bowel movements daily without incontinence.  After examining the Veteran and reviewing the record, the examiner concluded that the Veteran's colon cancer was not secondary to any ulcers or ulcer treatment, but that it was possible that the Veteran had stricture in the small bowel and obstruction of the small bowel secondary to post radiation changes in the ileum as evidenced by surgical findings of the thickened and scarred down terminal ileum consistent on pathology as well as on surgical inspection with post radiation changes to the small bowel.  He also noted there were no such changes noted or observed in the large intestine or colon.

The RO thereafter solicited an August 2006 medical opinion from a VA oncologist.  In reviewing the Veteran's voluminous medical records, the oncologist noted that the Veteran had a history of treatment for testicular cancer in 1975, including 4500 rads with cobalt 60 irradiation.  He also noted that the Veteran had thereafter undergone a year of chemotherapy and had complained of intermittent GI complaints since that time.  In that regard, the VA oncologist noted that the Veteran had been diagnosed as having pancreatic insufficiency.  He had also undergone dilation of a gastric outlet obstruction due to postbulbar stricture and history of duodenal ulcers, in part due to heavy NSAID use.  The Veteran was also status post cholecystectomy in 2000 and two ventral hernia repairs in 1993 and 2001.  The VA oncologist also noted that the Veteran had been diagnosed as having colon cancer in 2005.  He reviewed surgical reports of treatment for colon cancer and noted that they contained characteristic-although not specific-findings of delayed radiation injury in the enteric wall, graded as mild to moderate.  The colonic wall itself did not have evidence of radiation injury or ulceration outside of the tumor sites.  The VA oncologist indicated that the Veteran's stomach ulcers were most likely due to heavy NSAID use and his gastric outlet obstruction may have played a contributory role.  The ulceration seen at the sites of the transverse colon, however, were almost certainly entirely due to the adenocarcinoma itself; malignant transformation led to ulceration rather than the converse.  The VA oncologist also found that, based on the Veteran's diagnostic studies, there was no evidence of delayed radiation enteritis past the small bowel.  As his tumors were discovered distally in the large bowel, a direct connection between radiation and tumorigenesis was harder to establish.

The July 2010 VA examiner reviewed the claims file and examined the Veteran.  He noted the complexity of the case, and described the relevant medical history.  He noted the prior medical opinions regarding the etiology of colon cancer, discussed above.  He noted the February 2006 VA examination and quoted the VA examiner as stating that during a September 2005 repeat surgical resection, a segment of thickened terminal ileum was noted consistent with post radiation exposure to the bowel, that there was about a 30 cm. section of the small bowel noted to be such in the terminal ileum and this was consistent with X-ray therapy and removed, and that this was documented in the surgical report.  The July 2010 VA examiner also noted post surgery and radiation treatment causing vomiting, weight loss, nausea, and diarrhea with intermittent bowel problems, and that the main problems with nausea, vomiting, and diarrhea continued for about 2 weeks after the radiation and then resolved for the most part, other than episodic diarrhea.  The July 2010 VA examiner noted his own prior opinion that medications particularly Desipramine, likely contributed to reflux symptoms and that GERD was partially caused by medication.  He also noted the August 2007 VA examiner's opinion.

The July 2010 VA examiner noted that the Veteran contended that he did have radiation damage to his small intestine, and that this was reported in the pathology report.  The examiner noted that the Veteran also stated that with his colectomy of the small bowel, including the 30 cm section, there had been improvement with his bowel movements.  With regard to Raynaud's disease, the Veteran reported that he began to have symptoms in the fingertips and then on the toes of the right foot in 1995 or 1996.

As to radiation injury to the small bowel, the examiner noted that the Veteran had 30 cm of small bowel resected as part of the treatment for his colon cancer, and that his symptoms subsequently improved.  As to whether there was a current disability in the form of damage to the small bowel, the examiner noted that the section that was found to be irradiated had already been removed in 2005.  Therefore, he concluded, there was no current small intestine damage.  The examiner noted that the Veteran continued to exhibit chronic recurrent diarrhea, but found that this was associated overall as a residual symptom from multiple treatments for right testicular teratocarcinoma.

As to Raynaud's disease, the examiner noted that the Veteran did not develop apparent symptoms and no symptoms were documented until almost 15 years after the usage of those chemotherapy agents.  He concluded that it was highly unlikely that the Veteran would present so many years later with a Raynaud's phenomenon associated with chemotherapy agents, as those symptoms typically occur in the acute phase and/or within a year or two of treatment, or even during treatment.  Therefore, the July 2010 VA examiner concluded that the Veteran's Raynaud's disease was not likely associated with treatment for or a direct result of his teratocarcinoma of the right testicle.  He also opined that one could not state that any of the Veteran's service-connected disabilities and/or treatment for any actual teratocarcinoma aggravated his Raynaud's disease because he did not have this diagnosis prior to those treatments and the other diagnoses but, rather, developed Raynaud's disease almost 15 years later.

In an August 2010 addendum, the examiner noted his July 2010 reference to the February 2006 VA examiner's statement that during the Veteran's repeat September 2005 surgical resection a segment of thickened terminal ileum consistent with post radiation exposure to the bowel was discovered, and that there was about a 30 cm. section of the small bowel noted to be such in the terminal ileum and this was consistent with X-ray therapy and removed, as documented in the surgical report.  The VA examiner indicated that he had based his opinion as to the nature and etiology of current small intestine damage on this report.  He then gave a detailed review of the relevant evidence and concluded that there was radiation damage mentioned in the first biopsy report of the large colon or intestine, but that there was no mention of radiation effects or changes of the small intestine in any of the operative reports or pathology reports.  He concluded, therefore, that there did not appear to be any indication of radiation damage to the small bowel, as had previously been indicated.  There was radiation damage to the large bowel, but not, as maintained by the Veteran, of the small bowel.  The VA examiner thus concluded that the small bowel resection was not caused by or the result of radiation therapy because the colon cancer has not been found to be related to the radiation treatment received in service, the surgery was a result of further treatment for colon cancer, and, so far, there was no evidence of radiation damage to the small bowel, but, rather, only to the colon as seen on the first pathology report from July 2005, not in September 2005.  Therefore, the diagnosis was adenocarcinoma of the colon resulting in partial hemicolectomy in July 2005 and repeat surgery to include ileo-terminal anastomosis resection and 27 cm. of small bowel resected as well.

The above evidence reflects that neither Raynaud's disease nor any gastrointestinal disability other than those for which the Veteran is already receiving compensation are related to in-service chemotherapy or radiation treatment for testicular cancer.

The August 2007 VA examiner did not express a definitive opinion as to whether the Raynaud's disease was caused by chemotherapy, but he did express a definitive opinion as to whether Raynaud's disease was caused by radiation therapy, opining that the Veteran's Raynaud's disease was not caused by the in-service radiation treatments.  As the VA examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record and the lack of evidence in the medical literature as to the possibility of such a causal relationship, his opinion on this question is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

As to whether Raynaud's disease was caused by chemotherapy, the July 2010 VA examiner concluded that Raynaud's disease was not likely associated with chemotherapy for in-service testicular cancer.  He reasoned that the Veteran's symptoms arose almost 15 years after the chemotherapy, but that such symptoms typically occur within a year or two of treatment or even during treatment itself.  In addition, the July 2010 VA examiner explained that it could not be said that either chemotherapy or service-connected disabilities aggravated the Veteran's Raynaud's disease because he did not have the Raynaud's disease prior to the treatment or the service-connected disabilities, but, rather, developed them many years later.  As the July 2010 VA examiner explained the reasons for his conclusions regarding a lack of relationship between chemotherapy and Raynaud's disease and between service-connected disabilities and Raynaud's disease, including aggravation, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As to the question relating to the gastrointestinal disorders, Dr. Bowers found that inflammatory changes of the Veteran's bowel were "quite possibly related" to his radiation exposure.  This opinion is entitled to little probative weight, because Dr. Bowers expressed his opinion uncertainly and did not specify the specific nature of the inflammatory changes to which he referred.  Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).  Similarly, the February 2006 VA examiner stated that it was "possible" that the Veteran had stricture in the small bowel and obstruction of the small bowel secondary to post radiation changed in the ileum, but his opinion is entitled to little probative weight because of its uncertain phrasing.  Id.  In contrast, the VA oncologist, in his August 2006 opinion found that there was no evidence of delayed radiation enteritis past the small bowel, based on his analysis of the Veteran's diagnostic studies, and this opinion is entitled to substantial probative weight because it was both definitive and explained the reasons for its conclusion based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Moreover, the July 2010 VA examiner, in his August 2010 addendum, acknowledged his initial misreading of the evidence and, after re-reviewing the evidence, concluded that the small bowel resection was not caused by or the result of radiation therapy, as the surgery was a result of treatment for colon cancer that was found not related to the in-service radiation treatment and therefore not service-connected.  He explained that the evidence, upon re-review, reflected that there did not appear to be any indication of radiation damage to the small bowel or small intestine, as opposed to the large colon or intestine.  As the examiner explained the reasons for this opinion based on an accurate characterization of the evidence of record, it is also entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The above analysis reflects that the most probative medical evidence reflects that there is no current gastrointestinal disability, other than those for which service connection has already been granted, that is due to damage to the small intestine/bowel from in-service chemotherapy or radiation treatment, and that Raynaud's disease is not related to such treatments and was neither caused nor aggravated by service-connected disabilities.  The Board has considered the Veteran's lay statements, but finds that, even if competent, the probative value of these general assertions are outweighed by that of the specific, reasoned opinions of trained health care professionals.  In addition, the Veteran did not claim, and the evidence does not reflect, that Raynaud's disease manifested in service, within the one year presumptive period, or for many years thereafter, or that a gastrointestinal disorder due to radiation damage to the small intestine/small bowel manifested in service or for many years thereafter.  As the preponderance of the evidence is against the claims for entitlement to service connection for additional gastrointestinal disability due to damage to the small intestine/small bowel caused by in-service chemotherapy or radiation treatment for testicular cancer, and entitlement to service connection for Raynaud's disease, the benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.

Earlier Effective Date

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule, "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim. 38 C.F.R. § 3.400(o)(1)(2).  If the increase occurred after the date of the claim, the effective date is the date of increase.  Id.

The Federal Circuit recently reaffirmed that "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.

The Veteran filed a claim for an increased rating for ulcers on October 13, 2005.
The issue in this case is complicated by the fact that the Veteran was receiving separate 10 percent ratings for ulcers and his other gastrointestinal disabilities at the time that he filed that claim.  After the claim for an increased rating for ulcers was denied in September 2006, the Veteran, within the one year appeal period from the denial of the claim for an increased rating for ulcers, submitted a November 13, 2006, document in which he disagreed with the RO's denial of an increased rating for ulcers as well as its decision not to "rate me service connected for the GERD based on the side-effects of the medications that I am taking for service-connected disabilities and back-date this service connected disability to the earliest date that I requested to be rated for this."  The RO treated this as an NOD with the denial of an increased rating for ulcers and also as a claim for an increased rating for the other gastrointestinal disabilities, to include entitlement to service connection for GERD as part of these service-connected disabilities.  After granting entitlement to service connection for GERD and continuing the 10 percent rating for the gastrointestinal disabilities, and subsequently denying an increased rating for these disabilities, the RO granted a 30 percent rating in August 2008, effective the November 13, 2006, date of the claim for an increased rating for gastrointestinal disabilities.

In his September 2008 NOD, the Veteran agreed with the 30 percent rating but disagreed with the effective date, arguing that he had complained of this problem for many years, and that the effective date of the rating should be other disabilities for which he had been granted higher rating.  Significantly, in an August 2010 rating decision, the RO found that there had been CUE in its July 2002 rating decision granting a separate 10 percent rating for ulcers, because pursuant to 38 C.F.R. § 4.113 and 4.114, coexisting abdominal conditions do not lend themselves to distinct and separate disability evaluations and ratings under the digestive system diagnostic codes are not to be combined.  The RO also found that the August 2008 decision assigning a 30 percent rating for gastrointestinal disabilities also contained CUE to the extent that it continued the separate 10 percent rating for ulcers.

Based on the above, the Board finds that the appropriate effective date for the Veteran's 30 percent rating for his service-connected gastrointestinal disability, now characterized as  chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers, should be October 13, 2005.  On that date, the Veteran claimed a higher rating for his ulcers, but VA has subsequently conceded that the ulcers should have been treated as a part of the already service-connected gastrointestinal disabilities, which at that time were characterized as chronic pancreatic insufficiency, secondary to radiation therapy, with diarrhea and steatorrhea.  Moreover, the Veteran filed his claim for an increased rating for the other gastrointestinal disabilities and to have GERD added to these disabilities within the one year period for appealing the denial of the claim for an increased rating for ulcers.  Given that the Veteran continued to seek a higher rating for what was subsequently determined to be part of his service-connected gastrointestinal disability after his October 13, 2005, increased rating claim was denied, the Board finds that the date of claim for purposes of determining the effective date of the 30 percent rating that was subsequently granted for gastrointestinal disability should be October 13, 2005.

The only remaining question is whether there was a factually ascertainable increase in gastrointestinal disability within the year prior to the October 13, 2005, claim, or whether there was a pending unadjudicated claim for increase prior to that date.  The Board finds that there was not.  In a July 2002 rating decision, the RO granted entitlement to service connection for ulcers, and assigned a 10 percent rating.  Although notified of this decision, the Veteran neither appealed the assigned rating nor submitted new and material evidence within the appeal period.  October 1993 letters from Drs. Wilson and Freitas relate to treatment for the Veteran's testicular cancer and genitourinary symptoms, not gastrointestinal symptoms including ulcers.  The July 2002 denial was therefore final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2011).

There is also no document dated between July 2002 and October 2005 that could be construed as an informal claim for an increased rating for gastrointestinal disability.  An informal claim is "[a]ny communication or action, indicating an intention to apply for one or more benefits . . . .  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet.App. 79, 84 (2009); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999) (noting that even an informal claim must be in writing).  There is no document in the claims file between July 1992 and October 2005 that meets these criteria.  Multiple statements of the Veteran and his representative during this time period relate to the evaluation for his testicular cancer residuals and do not evince an intent to apply for an increased rating for gastrointestinal disability.

For the foregoing reasons, an effective date of October 13, 2005, but no earlier, is warranted for an increased, 30 percent rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers.  As the preponderance of the evidence reflects that this is the appropriate effective date, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

Entitlement to service connection for additional gastrointestinal disability due to damage to the small intestine/small bowel caused by in-service chemotherapy or radiation treatment for testicular cancer is denied.
 
Entitlement to service connection for Raynaud's disease, to include as due to in-service chemotherapy or radiation treatment for testicular cancer and as secondary to service-connected disease or injury, is denied.

Entitlement to an effective date of October 13, 2005, but no earlier, is granted for the award of a 30 percent disability rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post-surgical peritoneal adhesions, and ulcers, subject to controlling regulations governing the payment of monetary awards.



REMAND

As noted above, evidence pertinent to the claim for an increased rating for gastrointestinal disability has been added to the claims file since the most recent, November 2010 SSOC as to this issue.  Consequently, remand for the AOJ to consider this evidence and issue a new SSOC as to this claim is required.

As also noted above, in June and August 2011 decisions, the RO denied entitlement to service connection for ischemic heart disease, a rating higher than 10 percent for status post recurrent incisional hernia repair with infected mesh, granted a temporary total rating based on surgical or other treatment necessitating convalescence, effective May 3, 2001, to August 1, 2001, and denied entitlement to compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy.  In September 2011, the Veteran disagreed with the effective date assigned for the status post small recurrent incisional hernia repair with infected mesh, as well as the denials of entitlement to service connection for ischemic heart disease and compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy.  Because an SOC has not yet been issued in response to this timely NOD, remand is required for issuance of such an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).

Accordingly, the claims for entitlement to chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers, currently rated 30 percent disabling, service connection for ischemic heart disease, an effective date earlier than May 3, 2011, for status post small recurrent hernia repair with infected mesh, and for compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy, are remanded for the following action:

1.  Review the additional evidence received after the November 2010 SSOC on the issue of entitlement to an increased rating for chronic pancreatic insufficiency with post-surgical peritoneal adhesions, B12 deficiency, diarrhea, steatorrhea, GERD, post surgical peritoneal adhesions, and ulcers, currently rated 30 percent disabling and issue a new SSOC.

2.  Issue an SOC as to the claims for entitlement to service connection for ischemic heart disease, an effective date earlier than May 3, 2011, for status post small recurrent hernia repair with infected mesh, and for compensation under 38 U.S.C.A. § 1151 for colon cancer with subsequent right hemicolectomy and for acute cholecystitis with subsequent cholecystectomy.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal as to some or all of the claims.  Any claim as to which an appeal is perfected should be returned to the Board for further appellate consideration, as appropriate.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


